Case: 20-61213     Document: 00516268305         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 5, 2022
                                  No. 20-61213
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Beatris Adriana Montes Torres,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A216 123 451


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Beatris Adriana Montes Torres, a native and citizen of Mexico,
   petitions for review of the Board of Immigration Appeals’s (BIA) decision
   dismissing her appeal from the denial of her application for cancellation of
   removal and request for voluntary departure. Montes Torres asserts that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61213      Document: 00516268305           Page: 2     Date Filed: 04/05/2022




                                     No. 20-61213


   BIA erred by affirming the immigration judge’s (IJ) finding that she was
   statutorily ineligible for cancellation of removal; rejecting her claim that the
   IJ violated her due process rights; and affirming the IJ’s discretionary denial
   of her request for voluntary departure.
          “While we typically only review the final decision of the BIA, when
   the IJ’s ruling plays into the BIA’s decision, as it does in this case, we review
   both the IJ’s and the BIA’s decisions.” Parada-Orellana v. Garland, 21 F.4th
   887, 893 (5th Cir. 2022). “We review questions of law de novo and factual
   findings for substantial evidence.” Morales v. Garland, 27 F.4th 370, 372 (5th
   Cir. 2022) (per curiam). Under the substantial evidence standard, “[t]he
   alien must show that the evidence was so compelling that no reasonable
   factfinder could conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th
   Cir. 2009).
          Montes Torres asserts that the BIA erred by affirming the IJ’s
   determination that she was statutorily ineligible for cancellation of removal.
   Though we generally lack jurisdiction to review the BIA’s denial of
   discretionary relief, e.g., cancellation of removal and voluntary departure,
   whether an alien is statutorily eligible for relief is a nondiscretionary decision
   to which § 1252(a)(2)(B)(i)’s jurisdictional bar does not apply. Trejo v.
   Garland, 3 F.4th 760, 773 (5th Cir. 2021). Once eligibility is determined, the
   “adjudicator’s discretion enter[s] the picture.” Id. Thus, the adjudicator’s
   next determination—“whether to actually grant cancellation to a qualifying
   alien”—is beyond our jurisdiction to review. Id.
          To be eligible for cancellation of removal, an alien must establish, inter
   alia, “that removal would result in exceptional and extremely unusual
   hardship” to a qualifying relative. 8 U.S.C. § 1229b(b)(1)(D). This standard
   is met only where the “qualifying relative would suffer consequences
   ‘substantially’ beyond the ordinary hardship that would be expected when a




                                           2
Case: 20-61213      Document: 00516268305           Page: 3   Date Filed: 04/05/2022




                                     No. 20-61213


   close family member leaves this country.” Trejo, 3 F.4th at 775 (quoting In
   Re Monreal-Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)).
          Montes Torres argues that the IJ improperly minimized her evidence
   of hardship, including the role she plays in assisting with her mother’s
   diabetes and osteoporosis, as well as the effect that her removal would have
   on her parents’ diagnosed depression and anxiety. But the IJ did not discount
   Montes Torres’s evidence of hardship. Rather, he found it mitigated by
   other evidence in the record such as the fact that Montes Torres’s parents
   live with her sister, who is a United States citizen; her sister is her parents’
   primary caregiver and sponsored them for permanent residence; and Montes
   Torres has several other siblings living in the same metropolitan area who can
   provide support to her parents. Despite Montes Torres’s assertions to the
   contrary, the record does not compel a finding that her parents would suffer
   exceptional and extremely unusual hardship if she were removed. See
   Parada-Orellana, 21 F.4th at 895; Trejo, 3 F.4th at 774–75.
          Montes Torres’s assertion that she was denied due process because
   the IJ was not impartial, ignored evidence, and incorrectly found that her
   submitted criminal documents did not accurately represent her criminal
   history is without merit. Even if Montes Torres could show a due process
   violation—which the record confirms she cannot—she has failed to establish
   that she was prejudiced, let alone substantially so, by any of the IJ’s
   complained-of actions. See Arteaga-Ramirez v. Barr, 954 F.3d 812, 813 (5th
   Cir. 2020) (requiring an alien to prove “that the outcome of the proceedings
   would have been different” absent the alleged violation).
          Finally, Montes Torres asks us to review the BIA’s affirmance of the
   IJ’s denial of voluntary departure.        The IJ denied Montes Torres’s
   “application for post-conclusion voluntary departure . . . as a matter of
   discretion.” Because Montes Torres’s request for voluntary departure was




                                          3
Case: 20-61213     Document: 00516268305           Page: 4   Date Filed: 04/05/2022




                                    No. 20-61213


   denied solely as a matter of discretion, we lack jurisdiction to review that
   decision. See Trejo, 3 F.4th at 773; 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i).
          Based on the foregoing, the petition for review is DENIED IN
   PART and DISMISSED IN PART. The parties’ joint motion to dismiss
   is DENIED AS MOOT.




                                         4